vier rats department of the treasury internal_revenue_service washington d c tax exempt and government entities feb - division uniform issue list legend - taxpayer a taxpayer b individual c amount c ira x date date date date date date date date company m company n state w court x dear _ letter as supplemented by and prior to his death taxpayer a had this is in response to your letters dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a whose date of birth was date died a resident of state w on date having attained age owned two individual_retirement_arrangements iras ira x and ira y described in sec_408 of the code with company m on date five days prior to taxpayer a’s death taxpayer a decided to withdraw amount c from his iras x and y the surrender check was drawn three days later on date the documentation submitted with respect to this ruling_request includes several affidavits signed by individual c an agent of company m which provide in relevant part that taxpayer a intended to minimize his tax consequences at the time he withdrew amount c from his iras x and y the affidavits also provide that individual c explained to taxpayer a that he could roll over the distributions received from his ras x and y into one or more iras within days of receipt and that if he did he would defer taxation on the distributions the affidavits further provide that taxpayer a indicated to individual c that he intended to roll over the distributions taxpayer b is taxpayer a’s surviving_spouse who on or about date was appointed the administratrix of the estate of taxpayer a on date two days after taxpayer a’s death taxpayer b received a check in the amount of amount c which represented the distributions from taxpayer a’s ira x and ira y on or about date which was approximately days after date and within days of date taxpayer b established an ira in the name of taxpayer a with company n and deposited the check in the amount of amount c received from company n into said ira amount c adjusted for gains losses remains in the ira created on or about date the documentation supplementing this ruling_request includes an order of court x asserted to be a court of competent jurisdiction dated date which authorized taxpayer b as administratrix of taxpayer a's estate to contribute the amounts received from taxpayer a’s iras x and y amount c into an account with company n based on the facts and representations you request that the service treat taxpayer b's date rollover of amount c into an ira created with company n as a valid rollover within the meaning of sec_408 of the code with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is ii paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained the documentation presented by taxpayer b demonstrates that taxpayer a did not either roll over the check dated date payable to taxpayer a or execute the documents to create an ira to accept said check because of his death on date two days after date and two days prior to date the date on which said check was received by taxpayer b taxpayer b taxpayer a’s spouse and the administratrix of his estate did receive the ira x and ira y distribution checks within days of the date taxpayer a advised company m that he intended to withdraw said amount and also contributed said check into an ira with company n within the same day period based on the above and subject_to the restrictions noted below the service hereby concludes that taxpayer b's action taken as surviving_spouse and acting within the scope of her authority as administratrix of taxpayer a’s estate a position to which she was appointed whereby she contributed the check representing proceeds of iras x and y into another ira in the name of taxpayer a within days of the date taxpayer a requested said proceeds is deemed to have complied with the requirements of code sec_408 and is deemed to constitute a valid rollover_contribution pursuant to said code section this ruling does not authorize the rollover of amounts that either were or are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code in this case taxpayer b established an ira in the name of taxpayer a after the death of taxpayer a irrespective of whether taxpayer b named a beneficiary of said ira the ira into which amount c was rolled over does not have a designated_beneficiary as that term is defined in code sec_401 thus the code sec_401 distribution period with respect to the rollover ira referenced above is that applicable to an individual who died after having attained his required_beginning_date without having designated a beneficiary thereof the service also notes that taxpayer a had not named a beneficiary of the ira created in his name posthumously on date therefore since taxpayer b is not the named beneficiary of said ira pursuant to the guidelines of code sec_408 and the final regulations promulgated under sec_1_408-8 she is not eligible to treat said ira as her own furthermore this ruling letter assumes that taxpayer b’s action in contributing into an ira set up in taxpayer a’s name with the above-referenced amount c company n was in accordance with the laws of state w and taken pursuant to the court x court order as represented no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact esquire i1 d to se t ep ra t sec_3 at - please address all correspondence - enclosures sincerely yours employee_plans technical group vy deleted copy of this letter notice of intention to disclose notice
